Citation Nr: 0714804	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-36 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disk disease with spondylosis and 
minimal spinal stenosis of the cervical spine. 

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative osteoarthritis of the left 
shoulder. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for thoracolumbar disability, originally claimed 
as chronic strain of the thoracic spine.

5.  Entitlement to an initial (compensable) disability rating 
for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from December 1966 to November 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for left ankle 
disability was originally included on appeal to the Board.  
The veteran, however, expressed a desire to withdraw this 
issue at an April 2006 hearing.  Therefore, the issue of 
entitlement to service connection for left ankle disability 
is not before the Board.

The January 2003 rating action, granted service connection 
for degenerative osteoarthritis, left shoulder (minor) and 
spondylosis, cervical spine, with degenerative disc disease 
and minimal spinal stenosis, pursuant.  These disabilities 
were evaluated together as and given a single 20 percent 
evaluation on the basis of limitation of shoulder motion, 
effective August 14, 2002.

The January 2003 rating action granted service connection for 
chronic strain of the thoracic spine, and assigned an initial 
noncompensable evaluation, effective from August 14, 2002.  
The evaluation for this disability was subsequently increased 
to 10 percent, effective August 14, 2002.  

In May 2006, the Board remanded the issues on appeal to the 
RO for additional development.  The requested development has 
been completed that the case has returned to the Board for 
appellate consideration. 

By a November 2006 rating action, the Appeals Management 
Center assigned separate 20 percent initial disability 
ratings for the service-connected left shoulder and cervical 
spine disabilities, effective August 14, 2002.

Also on appeal at the time of the Board's May 2006 remand, 
was the issue of entitlement to service connection for right 
shoulder disability.  By a November 2006 rating action, the 
RO granted service connection for limitation of the right 
shoulder with capsulitis, and assigned an initial 20 percent 
evaluation, effective August 14, 2002.  As the veteran has 
not disagreed with either the initial 20 percent evaluation 
or the effective date, this issue is no longer before the 
Board. 
See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran's current right ear hearing loss is not 
related to a disease or injury in service; and sensorineural 
hearing loss was not manifested to a compensable degree 
within a year of service discharge. 

2.  For the period from August 14, 2002 to April 20, 2006, 
degenerative disk disease with spondylosis and spinal 
stenosis of the cervical spine was manifested by forward 
flexion of the cervical spine to 65 degrees with subjective 
complaints of constant pain. 

3.  For the period from April 21, 2006, degenerative disk 
disease with spondylosis and spinal stenosis of the cervical 
spine disability is manifested by severe limitation of motion 
of the cervical spine with forward flexion to 20 degrees; 
there is no evidence of ankylosis.

4.  The veteran is in receipt of the maximum rating for 
limitation of motion of the thoracic spine; forward flexion 
of the thoracolumbar spine is to 85 degrees thoracic strain 
is manifested by pain and slight limitation of motion in the 
lumbar spine.

5.  The veteran is right-hand dominant. 

6.  Throughout the duration of the appeal, the service-
connected degenerative osteoarthritis of the left shoulder is 
manifested by X-ray evidence of arthritis, forward flexion 
and abduction to at least 160 and 95 degrees.

7.  Throughout the duration of the appeal, the veteran's left 
ear hearing loss was manifested by Level V and IV hearing.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307. 3.309, 3.385 (2006).

2.  For the period from August 14, 2002 to April 20, 2006, 
the criteria for an initial evaluation in excess of 20 
percent for degenerative disk disease with spondylosis and 
minimal spinal stenosis of the cervical spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5290, 5293, 5243 (2002, 2003 & 2006).

3.  For the period from April 21, 2006, the criteria for an 
initial evaluation of 30 percent for degenerative disk 
disease with spondylosis and spinal stenosis of the cervical 
spine have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

4.  For the entire appeal period, the criteria for an initial 
evaluation in excess of 10 percent for the service-connected 
thoracolumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 4.71a, Diagnostic Codes 5291, 5292, 5293 (as in 
effect prior, and subsequent to, September 23, 2002), 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

5.  The criteria for an initial evaluation in excess of 20 
percent for degenerative osteoarthritis of the left shoulder 
have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.71, 
Diagnostic Codes 5010, 5201 (2006).

6.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155; 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal, in part, arises from a notice of disagreement 
with initial ratings following the grants of service 
connection for cervical spine and left shoulder disabilities 
and left ear hearing loss.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once 
service connection is granted the claim is substantiated, and 
further VCAA notice is generally not required.  Dunlap v. 
Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).

The RO provided VCAA notice in letters to the veteran, issued 
in September 2002 and June 2006.  The September 2002 letter 
provided notice of the evidence necessary to substantiate the 
underlying claims for service connection for bilateral 
hearing loss and "shoulder/neck pain."  Both of the 
aforementioned letters advised the veteran of what evidence 
he was responsible for providing and what evidence VA would 
undertake to obtain, and told him to submit relevant evidence 
in his possession.  While the June 2006 notice as to 
effective dates was provided after the initial decision on 
the claims in January 2003, any deficiencies in the timing or 
content of this notice were nonprejudicial because a timing 
deficiency or absence of VCAA notice on a rating or effective 
date is generally not prejudicial to a claimant.  Dunlap v. 
Nicholson.  There has been no allegation of prejudice, either 
by the veteran or his representative, in the notice provided 
to the appellant prior to the January 2003 RO decision 
granting service connection for cervical spine and left 
shoulder disabilities and left ear hearing loss.

Regarding VA's duty to assist the veteran with his service 
connection and initial evaluation claims on appeal, all 
pertinent and identified records have been obtained and he 
has been afforded contemporaneous VA examinations in June 
2006, pursuant to the Board's May 2006 remand directives.  

Because the veteran has received necessary VA examinations 
and there is no indication of outstanding evidence, VA has 
complied with its duty to assist the veteran under the VCAA.  
38 U.S.C.A. § 5103A...

II.  Service Connection Claim-Right Ear Hearing Loss

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic diseases, 
such as sensorineural hearing loss as a disease of the 
central nervous system, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

The veteran contends that he has right ear hearing loss as a 
result of noise exposure while on flight duty during military 
service.  

Service medical records do not contain any audiometric 
findings demonstrating that the veteran had right ear hearing 
loss for VA compensation purposes.  The veteran did, however, 
receive the Air Medal, and testified to noise exposure during 
service.  The element of an in-service injury is, thus, 
satisfied.

A December 2002 VA fee basis audiological examination report 
reflects that the veteran had bilateral hearing loss as 
defined in 38 C.F.R. § 3.385, and thus satisfies the 
requirement for service connection that there be a current 
disability.  

In June 2006, and pursuant to the Board's May 2006 remand 
directives, the veteran was examined by VA to determine 
whether any current right ear hearing loss was related to 
military service.  After noting that audiometric testing 
during service was within normal limits in service, the VA 
examiner opined that it was less likely than not that the 
right ear hearing loss was related to military service, to 
include exposure to acoustic trauma (see, June 2006 VA 
audiological examination report).  

While the veteran is competent to report symptoms, he is not 
competent to render a medical diagnosis or an opinion as to 
the etiology of the diagnosed disability, insofar as he has 
not shown, nor claimed, that he is a medical professional who 
has the requisite training and knowledge to offer opinions as 
to medical diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and knowledge and require the special knowledge 
and experience of a trained medical professional).  The Board 
is therefore precluded from assigning probative value to the 
veteran's opinion in this regard.

In any event the veteran has not reported right ear hearing 
loss in service or in the years immediately following 
service.

There is no competent evidence linking any right ear hearing 
loss with service.  Because there is no competent evidence 
linking any current right ear hearing loss for VA 
compensation purposes to the veteran's military service, no 
contemporaneous evidence of right hearing loss for many years 
after service, and a VA examiner has concluded, after a 
review of the claims file, that it is less likely than not 
that the veteran right ear hearing loss is related to 
military service, to include exposure to acoustic trauma, the 
weight of the evidence is against the claim.  

As the weight of the evidence is against the claim the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

III.  Initial Evaluation Claims

General Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, such as in the case at bar, 
separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Orthopedic Considerations

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Spine Rating Criteria

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002) provided that slight limitation of motion of 
the cervical spine warranted an evaluation of 10 percent.  
Moderate limitation of motion warranted an evaluation of 20 
percent.  Severe limitation of motion warranted an evaluation 
of 30 percent.  Id.

Prior to September 26, 2003, Diagnostic Code 5291 provided 
for a 10, 20 and 30 percent evaluations for slight, moderate 
and severe limitation of motion of the lumbar spine, 
respectively.  Id.

Prior to September 26, 2003. 38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2006), pertaining to limitation of motion of the 
dorsal [thoracic] spine, provided that slight limitation of 
motion of the thoracic spine warranted only a non-compensable 
(zero percent) evaluation.  Moderate and sever limitation of 
motion warranted a maximum evaluation of 10 percent.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002) provided that lumbosacral strain with slight 
subjective symptoms only warranted a non-compensable (zero 
percent) evaluation.  Lumbosacral strain with characteristic 
pain on motion warranted an evaluation of 10 percent.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, warranted an evaluation of 20 percent.  An 
evaluation of 40 percent required severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Id.

While the appeal was pending, Diagnostic Code 5293, 
intervertebral disc syndrome, was revised effective September 
23, 2002.  See 67 Fed. Reg. 54349 (August 22, 2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 when mild and 20 percent disabling when 
moderate; 40 percent disabling when severe, with recurring 
attacks and little intermittent relief; and 60 percent 
disabling when pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; and a 10 percent is assigned where 
there are incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(2003).

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (1).  Id.  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  Note (2).  Id.  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurological manifestations 
or incapacitating episodes, whichever results in a higher 
evaluation for that segment.  Note (3).  Id.  
Effective September 26, 2003, the schedule for rating spine 
disabilities was changed yet again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).

The General Rating Formula for Diseases and Injuries of the 
Spine provides for an assignment of a 10 percent for forward 
flexion the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of motion the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal bait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degress but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees 20 percent 
evaluation for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Evaluations of 40 to 100 percent are given for unfavorable 
ankylosis of the spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the version of Diagnostic 
Code 5293, effective September 23, 2002.

1.  Cervical Spine 

The Board will first consider whether higher initial ratings 
are warranted for the prescribed time periods under the 
version of Diagnostic Code 5293, in effect prior to the 
revision of September 23, 2002.  

Under Diagnostic Code 5293 prior to September 23, 2002, a 20 
percent evaluation was assigned where there was moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disabling was assigned for severe intervertebral disc 
syndrome, with recurring attacks and little intermittent 
relief; a 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
little intermittent relief.  Id. 

In the veteran's case, diagnostic studies have documented 
intervertebral disc disease o the cervical spine, but have 
also shown no related neurological impairment.  To that end, 
a December 2002 VA orthopedic examination report reflects 
that the veteran's motor and sensory functions were normal 
(see, December 2002 VA examination report).  In addition, an 
April 2006 private chiropractor report revealed that there 
was some decreased sensation in the veteran's upper and lower 
extremities on dermatomal examination and subjective reports 
of muscle spasm, none of which were clinically demonstrated.  
Deep tendon reflexes were symmetrical and present throughout.  
That same examination report also shows that the appellant 
had 18 points of moderate palpatory tenderness along the 
spine and upper and lower extremities (see, report, dated 
April 24, 2006, prepared by Larmour Chiropractic).  These 
findings were corroborated by a June 2006 VA orthopedic 
examination report reflecting that the veteran demonstrated 
normal sensation of the upper extremities (see, June 2006 VA 
orthopedic examination report). 

Thus, higher initial evaluations under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) are not warranted at anytime 
during the appeal period.

Initial disability ratings in excess of 20 percent for the 
period from August 14, 2002 to April 20, 2006, and 30 percent 
thereafter, respectively, are also not warranted under 
Diagnostic Code 5293, as revised September 23, 2002.  To 
warrant the next higher disability evaluation of 40 percent, 
the veteran would have to have had incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  In the veteran's case, 
there has been no evidence of any prescribed periods of bed 
rest; hence incapacitating episodes have not been shown.  
Thus, higher evaluations under Diagnostic Code 5293, as 
revised September 23, 2002, are not warranted for anytime 
during the appeal period.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The veteran could, in the alternative, be rated under this 
version of Diagnostic Code 5293, on the combination of the 
orthopedic and neurological manifestations.  Since he has no 
related neurological impairment this alternate method would 
not yield a higher evaluation at anytime during the appeal 
period.

Higher evaluations are also not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285, rating residuals of vertebral 
fracture, because a fracture of the cervical spine has never 
been clinically found at anytime during the appeal period.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285 (2003).

And, since 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect 
prior to September 23, 2002) only addresses lumbosacral 
strain, which is not applicable to a cervical spine 
condition, higher initial ratings are not warranted for the 
service-connected cervical spine disability under this code 
at anytime during the appeal period. 

The current rating criteria for 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006) (formerly Diagnostic Code 5293) are 
essentially the same as the criteria adopted for Diagnostic 
Code 5293 in September 2002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2006).  Since higher initial ratings were not 
warranted under the prior criteria, they are not available 
under the current criteria.  Id.

Finally, an initial disability rating in excess of 20 
percent, for the period from August 14, 2002 to April 20, 
2006, is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine effective after September 
26, 2003.  During this period, the most limited forward 
flexion of the cervical spine was to 65 degrees (see, 
December 2002 VA orthopedic examination report).  There was 
no additional limitation due to functional factors.  
38 C.F.R. §§ 4.40, 4.45.  In addition, that same examination 
report reflects that the combined range of motion of the 
cervical spine was greater than 170 degrees (i.e., 355 
degrees), and is devoid of any evidence of muscle spasms, 
abnormal gait and spinal contour of the cervical spine.  In 
light of the foregoing, an initial evaluation in excess of 20 
percent, for the period from August 14, 2002 to April 20, 
2006, is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine effective after September 
26, 2003.  

The Board finds that for the period from April 21, 2006, the 
objective evidence supports an initial disability evaluation 
of 30 percent evaluation based on severe limitation of motion 
of the cervical spine under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  In so finding, the Board relies on a 
private chiropractic report, dated April 21, 2006, reflecting 
that right lateral flexion of the cervical spine was to 19 
degrees (see, report, dated April 21, 2006, prepare by 
Larmour Chiropractic, Inc).  Thereafter, upon evaluation by 
VA in July 2006, forward flexion was limited to 29 degrees 
with pain (see, June 2006 VA orthopedic examination report).  

Thus, as of April 21, 2006, the veteran had less than 50 
percent of right lateral flexion of the cervical spine.  This 
loss can be characterized as severe.  (Parenthetically, the 
Board observes that prior to April 21, 2006, the veteran had 
forward flexion of the cervical spine to 65 degrees (see, 
December 2002 VA orthopedic examination report).  Thus, the 
weight of the evidence shows limitation of motion of the 
cervical spine that approximates the severe level as of April 
21, 2006, in accordance with Diagnostic Code 5290 (2002).

While finding that an initial 30 percent evaluation is 
warranted for service-connected cervical spine disability 
from April 21, 2006, a rating in excess of that amount is not 
justified.  In explaining the reasons and bases for the 
foregoing determination, the Board will also explain why an 
evaluation in excess of 0 percent for the period from August 
14, 2002 to April 20, 2006 is also not warranted.   

In addition, as there was no evidence of unfavorable 
ankylosis of the cervical spine upon evaluation by VA in June 
2006, a 40 percent evaluation under General Rating Formula 
for Diseases and Injuries of the Spine effective after 
September 26, 2003 is not warranted for the period from April 
21, 2006.

2.  Thoracic Strain

The thoracic spine strain was initially assigned a maximum 10 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2002), based on limitation of motion of the dorsal 
spine. 

As noted earlier, Diagnostic Code 5295 (2003), pertains only 
to lumbosacral strain.  That code does not provide a basis 
for rating thoracic spine strain.

Turning to the new criteria, measurements of thoracolumbar 
spine motion found in April and July 2006 private and VA 
examination reports show that the veteran had forward flexion 
of the lumbar spine to 40 degrees, but flexion was recorded 
at 85 degrees three months later (see, April and June private 
and VA examination reports, respectively).  The June 2006 VA 
examination report also reflects lumbar extension to 20 
degrees, lateral bending to 20 degrees, bilaterally, and 
rotation to 60 degrees (30 degrees to each side).  These 
measurements are congruent with normal rotation.  See 38 
C.F.R. § 4.71a, Plate V (2006).

Moreover, the veteran's forward flexion, measured at 85 
degrees upon evaluation by VA in June 2006, three months 
after he reportedly demonstrated flexion to 40 degrees, 
represents almost full flexion of the thoracolumbar spine, 
which is to 90 degrees.  38 C.F.R. § 4.71a, Plate V (2006).  

The Board will now consider whether a higher initial rating 
is warranted for the service-connected thoracolumbar 
disability under the version of Diagnostic Code 5293, in 
effect prior to the revision of September 23, 2002.  

In the veteran's case, diagnostic studies have not documented 
disc disease of the thoracic spine, and there is no other 
medical evidence of that disease.  Accordingly a rating under 
Diagnostic Codes 5293 or 5243 is not warranted at anytime 
during the appeal period.

Finally, an initial disability rating in excess of 10 percent 
for thoracic strain is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine effective 
after September 26, 2003.  The most limited forward flexion 
of the thoracolumbar spine was to 40 degrees (see, private 
treatment reports, dated in April 2005, prepared by Larmour 
Chiropractic).  In addition, when examined by VA in June 
2006, combined range of motion of the thoracolumbar spine was 
greater than 120 degrees (i.e., 185 degrees), and is devoid 
of any evidence of muscle spasms, abnormal gait and spinal 
contour of the cervical spine.  In light of the foregoing, an 
initial evaluation in excess of 10 percent for service-
connected thoracic strain is not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine 
effective after September 26, 2003.  Because neurologic 
impairment has not been found, a separate rating is not 
warranted on that basis.

For the reasons discussed above, the Board finds that an 
initial evaluation in excess of 10 percent is not warranted 
for the veteran's service-connected thoracic strain at 
anytime during the appeal period.  Fenderson, supra.

Examiners have not found additional limitation of motion due 
to functional factors; hence it cannot be found that there is 
additional limitation of motion due to those factors that 
would warrant a higher schedular evaluation.  38 C.F.R. §§ 
4.40, 4.45, 4.59.

3.  Left Shoulder 

As noted in the Introduction, by a November 2006 rating 
action, the RO assigned a separate 20 percent initial 
disability rating to the service-connected degenerative 
osteoarthritis of the left shoulder pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5201 (2006), effective August 
14, 2002. 

Shoulder Rating Criteria

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Limitation of motion of the non-dominant arm warrants a 20 
percent rating if motion is limited at the shoulder level or 
midway between the side and shoulder level; a 30 percent 
rating if motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Analysis

There is no evidence of flexion or abduction of the left 
shoulder limited to a point approximating midway between the 
side and shoulder level, the criteria necessary for a 30 
percent evaluation.  In this regard, VA examination reports, 
dated in December 2002 and June 2006, reflect that abduction 
of the left shoulder was to 180 and 95 degrees, respectively 
(see, December 2002 and June 2006 VA examination reports).  
There was pain only at the extremes of motion.  Thus, based 
on the evidence discussed above, there is no basis to find 
such limitation to warrant a higher evaluation of 30 percent 
under Diagnostic Code 5201.  38 C.F.R. §§ 4.40, 4.45.

The Board has considered other diagnostic codes; however, 
there is no indication or contention of the veteran of 
ankylosis of the left shoulder, or of impairment of the 
humerus, clavicle, or scapula for purposes of ratings under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, or 5203 
(2006), respectively.  Diagnostic studies have not shown 
nonunion, fibrous union, dislocations, or malunion that would 
warrant higher evaluations under those diagnostic codes.

For the reasons discussed above, the Board finds that an 
initial evaluation in excess of 20 percent is not warranted 
for the veteran's service-connected degenerative 
osteoarthritis of the left shoulder at anytime during the 
appeal period.  
Fenderson, supra.

The Board notes that the veteran's complaints of weakness, 
pain and decreased end strength in the left shoulder have 
been verified by a Computerized Comparative Muscle Strength 
Test (CCMT), performed by a private chiropractor in April 
2006 (see, April 2006 CCMT test results showing a 15%, 52% 
and 41% difference in left to right shoulder extensors, 
flexors and adductors strength, respectively).  Despite the 
foregoing, a June 2006 VA orthopedic examination report 
reflects that the veteran was able to get his left hand up to 
the lower scapular area.  He was able to touch his head.  As 
noted above, that same examination report reflects that he 
had flexion and adduction of the left shoulder to 160 and 95 
degrees, respectively.  In addition, despite any clinical 
evidence of decreased left shoulder strength, the veteran 
reported that he swam fifteen minutes a day (see, June 2006 
VA orthopedic examination report).  Thus, even considering 
additional impairment due to pain and weakness of the left 
shoulder, the requirements for a 30 percent rating are not 
more nearly approximated than those for a 20 percent rating.  

4.  Left Ear Hearing Loss

Hearing Loss Criteria

By a January 2003 rating action, the RO granted service 
connection for left ear hearing loss and assigned an initial 
noncompensable evaluation, effective August 14, 2002 (see, 
January 2003 rating decision).

Disability evaluations are determined by the application of a 
schedule of ratings, 
A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz with an 
average pure tone threshold obtained by dividing these 
thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz. 
The higher Roman numeral determined from Table VI or VIa, 
will then be elevated to the next higher Roman numeral. Each 
ear will be evaluated separately.
38 C.F.R. § 4.86.

The current version of 38 U.S.C.A. § 1160(a)(3) provides that 
where a veteran has deafness compensable to a degree of 10 
percent or more in one ear as a result of service-connected 
disability and deafness in the other ear as the result of 
service connected disability not the result of the veteran's 
willful misconduct, the non-service connected ear will be 
rated as service connected.  38 U.S.C.A. § 1160(a)(3) (West 
2002 & Supp. 2006).

The version of § 1160(a)(3) in effect prior to December 6, 
2002, required that there be "total" deafness in both ears 
before the non-service-connected ear could be considered in 
evaluating the service connected disability.

The striking of the word "total" was meant to allow veterans 
with less than total hearing loss in both ears to have their 
non-service-connected degree of hearing loss be a factor in 
evaluation of service-connected hearing loss.  S. Rep. 107-
234, S. Rep. No. 234, 107TH Cong., 2nd Sess. 2002, 2002 
U.S.C.C.A.N. 1788, 2002 WL 1775627 (Leg.Hist.) (2002).

The change in the law was clearly liberalizing, and is thus 
applicable to the period of this appeal since December 6, 
2002. VAOPGCPREC 7-2003 (2003); 
69 Fed. Reg. 25179 (2004).  The liberalizing law does not 
benefit the veteran, however, because it does not result in a 
compensable evaluation under the rating schedule.

Analysis

A December 2002 VA fee basis examination audiological 
examination report shows that puretone thresholds in decibels 
were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Left	 	35	40	75	95	61

Speech discrimination was 68 percent in the left ear.

On VA audiologial examination in June 2006, puretone 
thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Left	 	20	25	70	105	55

Speech discrimination was 80 percent in the left ear.

In this case, applying the results from the December 2002 and 
June 2006 VA examinations to Table VI yields Roman numeral 
values of V and IV for the left ear; respectively.  Applying 
these values to Table VII, the veteran's left ear hearing 
loss is evaluated as noncompensably disabling.

Patterns of exceptional hearing loss so as to warrant 
application of 38 C.F.R. § 4.86, were not noted on the 
December 2002 and June 2006 VA examinations.  

Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants a compensable 
evaluation under the rating criteria.  38 C.F.R. § 4.7.

Because none of the examinations have shown left ear hearing 
loss that meets or approximates the criteria for a 
compensable evaluation, the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 4.3, 4.7, 4.21; Fenderson, 
supra.

IV.  Extraschedular Considerations

The Board has also considered whether this case should be 
referred for extra-schedular consideration. The record 
reflects that the veteran has not required frequent 
hospitalizations for his service-connected cervical spine and 
left shoulder disabilities and left ear hearing loss and that 
the manifestations of the aforementioned disabilities are not 
in excess of those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Indeed, the 
veteran reported that he was still employed (see, June 2006 
VA examination report).  Accordingly, the Board has concluded 
that referral of this case for extra- schedular consideration 
is not in order.


ORDER

Service connection for right ear hearing loss is denied.

An initial evaluation of 30 percent for degenerative disk 
disease with spondylosis and minimal spinal stenosis of the 
cervical spine is granted, effective April 21, 2006.

An initial evaluation in excess of 10 percent for 
thoracolumbar disability is denied. 

An initial evaluation in excess of 20 percent for 
degenerative osteoarthritis of the left shoulder is denied. 

An initial (compensable) evaluation for left ear hearing loss 
is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


